 HUDSON OXYGEN THERAPY SALES CO.Hudson Oxygen Therapy Sales Company and SalesDrivers & Dairy Employees, Local Union 166,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand Judith Anne Worth. Cases 21-CA-19602,21-CA-20209, and 21-CA-20553September 24, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn March 17, 1982, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,ti Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.In his Decision, the Administrative Law Judge apparently inadvertent-ly referred to the case reported at 257 NLRB 1193 (1981) as being theone in which the Board overruled Respondent's objections to the electionand certified the Union involved herein as the collective-bargaining rep-resentative The Board's Decision and Order against Respondent, report-ed at 257 NLRB 1193, which issued September 4, 1981. found Respond-ent violated Sec. 8(a)(5) by its refusal to bargain with the Union. Thatdecision shows that the Board overruled Respondent's objections to theelection and certified the Union on March 18, 1981.2 The Administrative Law Judge's Conclusions of Law are herebymodified to reflect that Respondent's conduct in promulgating and post-ing the no-solicitation/no-distribution/no-access policy found to be over-broad on its face constituted a violation only of Sec, 8(aX)( while its con-duct in promulgating and posting such policy in retaliation for employ-ees' union support or other protected concerted activities constituted aviolation of Sec. 8(a)(3) and (I).Chairman Van de Water would not find that the statements made bySupervisor May to employee Gomez constitute either unlawful coercionor interrogation, but rather constitute legitimate expressions of opinionregarding unionization protected by Sec. 8(c) of the Act.The Chairman would also find the no-solicitation, no-distribution rulepromulgated by Respondent to be invalid, but does so under the standardannounced in Essex Intrernational. Inc.., 211 NLRB 749 (1974). See the dis-senting opinion in Intermedics, Inc. and Surgilronicsr Corporation. a whollyowned subsidiary of nriermedics Inc., 262 NLRB 1407 (1982).With regard to the no-access rule, the Chairman finds the rule undulyrestrictive and an infringement on employees' Sec. 7 rights. He wouldnot, however, grant employees who are not working unlimited access toan employer's premises at any time of the day or night. In his view, areasonable accommodation between employees' and employer's rights canbe made by the promulgation of reasonable rules. For example, employ-ees should be permitted access to the employer's property outside the fa-cility for 30 minutes before and after shift changes to permit employeesto solicit or distribute for organizational purposes Further, the employercan impose restrictions on littering of the premises where literature is dis-tributed. While not fully endorsing the broad prohibition on access setforth in GTE Lenkurt. Incorporatrd, 204 NLRB 921 (1973), he does en-dorse the view that off-duty employees' access to an employer's property264 NLRB No. 4and conclusions2of the Administrative Law Judge,as modified herein.3AMENDI D CONCI.USIONS OF LAW1. Substitute the following for Conclusion ofLaw 3(b):"(b) By promulgating and posting a no-solicitation/no-distribution/no-access policy, whichwas issued in retaliation for employees' union sup-port or other concerted activities."2. Insert the following as Conclusion of Law4(c):"(c) By promulgating and posting a no-solicitation/no-distribution/no-access policy whichwas overbroad on its face."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hudson Oxygen Therapy Sales Company, Teme-cula, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Counseling or otherwise disciplining employ-ees for any infractions of company rules which areinvalid or which are enforced discriminatorilyagainst employees because of their union activitiesor other protected concerted activities.(b) Promulgating, posting, or otherwise enforc-ing the no-solicitation/no-distribution/no-accessrules set forth in its October 6, 1980, memorandumbecause said rules are overbroad and because theywere issued to retaliate against employees for unionactivities or other concerted protected activities.can be subject to greater limitations The Chairman would also find thatthe no-access rule swas applied discriminatorily in this caseFinally, the Chairman does not rely upon the Administrative LawJudge's comments in fn. 10 of his Decision.3 Pursuant to Hickmort Foods. Inc.. 242 NLRB 1357 (1979), we find.contrary to the Administrative Law Judge, that a narrow order ratherthan a broad order is appropriate to remedy the violations found herein.We also find it appropriate to modify the language in pars. I(a), I(b),and 2(a) of the Administrative Lasw Judge's recommended Order, and thecorresponding paragraphs in the notice, so as to conform the language tothe nature of the violations. Additionally, we have corrected the appar-ently inadvertent error in par 2(b) of the Administrative Law Judge'srecommended Order and the corresponding paragraph in the notice toread "union T-shirts" rather than "company T-shirts," we have correctedthe reference to "company time" in that same paragraph of the recom-mended Order to read "worktime" in conformity with the findings in theDecision and with the notice, and we have added the appropriate lan-guage to the expunction provisions in the recommended Order and thenotice. Sterling Sugars. Inc., 261 NLRB 472 (1982)4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board "I All dates herein refer to 1980 unless otherwise indicated61 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Interrogating employees directly or indirectlyabout union activities or their support for theUnion or making coercive and disparaging remarksabout the Union.(d) Using security guards to arrest, restrain, orotherwise take employees into custody withoutprobable cause and through the use of excessiveforce under conditions calculated to chill employeesupport for the Union.(e) Promulgating and enforcing any unilateralchanges in employee 96-hour no-fault attendancepolicy.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action in orderto effectuate the policies of the Act:(a) Cancel, withdraw, and rescind the no-solicitation/no-distribution/no-access rules set forthin its October 6, 1980, memorandum and the revi-sions of the 96-hour no-fault absentee policyauthorizing counseling, oral and written warnings,and suspensions prior to the accumulation of 96hours of unexcused absences within a year fromthe employee's anniversary date of hire.(b) Expunge from the file of Rita Elaine Gomezany and all written reports, notations, or memoran-da reflecting counseling or other discipline for thedistribution of union T-shirts on worktime, andnotify her in writing that this has been done andthat evidence of this unlawful disciplinary actionwill not be used as a basis for future disciplineagainst her.(c) Expunge from the files of Judith AnneWorth, Joyce Johnson, and any other affectedmember of the bargaining unit, any and all writtenreports, notations, or memoranda reflecting coun-seling or other discipline for excessive absenteeismprior to the accumulation of 96 hours of unexcusedabsences within a year from the employee's anni-versary date of hire, and notify them in writingthat this has been done and that evidence of theseunlawful disciplinary actions will not be used as abasis for future discipline against them.(d) Make whole all employees who were sus-pended or otherwise disciplined solely as a result ofthe unilateral revisions of the 96-hour no-fault at-tendance policy by computing all lost pay and/orbenefits in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest addedthereto in the manner set forth in Florida Steel Cor-poration, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).(e) Upon request, bargain with the Union aboutany revisions of the 96-hour no-fault attendancepolicy applicable to unit employees and embody ina signed agreement any understanding reached.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder respecting rescission of all disciplinary ac-tions.(g) Post at its Temecula, California, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysigned by Respondent's representatives, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive.days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(h) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL. NOT counsel or otherwise disci-pline employees for any infractions of compa-ny rules which are invalid or are enforced dis-criminatorily against employees because oftheir union activities or other protected con-certed activities.WE WILL NOT promulgate, post, or other-wise enforce the no-solicitation/no-distri-bution/no-access rules set forth in our October6, 1980, memorandum because said rules areoverbroad and because they were issued to re-62 HUDSON OXYGEN THERAPY SALES CO.taliate against employees for union activities orother protected concerted activities.WE WILL NOT directly or indirectly interro-gate employees about their union activities ortheir support for the Union or make disparag-ing remarks about the Union.WE WILL NOT use security guards to arrest,restrain, or otherwise take employees into cus-tody without probable cause and through theuse of excessive force under conditions calcu-lated to chill employee support for the Union.WE WILL NOT promulgate or enforce anychanges in our 96-hour no-fault attendancepolicy for bargaining unit employees withoutfirst giving notice to Sales Drivers & DairyEmployees, Local Union 166, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and afford-ing said Union an opportunity to bargain oversaid changes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL expunge from the file of RitaElaine Gomez any and all written reports, no-tations, or memoranda reflecting counseling orother discipline for the distribution of union T-shirts on worktime, and WE WILl notify her inwriting that this has been done and that evi-dence of this unlawful disciplinary action willnot be used as a basis for future disciplineagainst her.WE WILL expunge from the files of JudithAnne Worth, Joyce Johnson, and any other af-fected member of the bargaining unit, any andall written reports, notations, or memorandareflecting counseling or other discipline for ex-cessive absenteeism prior to the accumulationof 96 hours of unexcused absences within ayear from the employee's anniversary date ofhire, and WE WILL notify them in writing thatthis has been done and that evidence of theseunlawful disciplinary actions will not be usedas a basis for future discipline against them.WE WILL make whole all employees, whowere suspended or otherwise denied work op-portunities solely as a result of the unilateralrevisions of the 96-hour no-fault attendancepolicy for any loss of pay or benefits, plus in-terest.WE Wll.l, upon request, bargain with theUnion over any and all significant changeswhich we desire to make in employee absenteepolicy or other terms and conditions of em-ployment, and embody in a signed agreementany understanding reached.HUDSON OXYGEN THERAPY SALESCOMPANYDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Riverside, California,on September 17 and 18, 1981,1 pursuant to an amendedorder consolidating cases and amended consolidatedcomplaint and notice of hearing issued by the RegionalDirector for the National Labor Relations Board forRegion 21 on September 4, 1981, and which is based oncharges filed by Sales Drivers & Dairy Employees,Local Union 166, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (Cases 21-CA-19602 and 21-CA-20209), and byJudith Anne Worth (Case 21-CA-20553) (herein calledthe Union and Worth, respectively), on September 30(Case 21-CA-19602) and April 23, 1981 (Case 21-CA-20209), and on August 11, 1981 (Case 21-CA-20553).The complaint alleges that Hudson Oxygen TherapySales Company (herein called Respondent) has engagedin certain violations of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended (herein calledthe Act).IssuesA. Whether Respondent violated the Act by engagingin any or all of the following acts because its employeeswere engaged in union organizing activities or other con-certed protected activities:(1) Issuing a written warning to employee Rita ElaineGomez.(2) Arresting, handcuffing, and taking into custody em-ployee Mary E. Kolf.(3) Issuing and posting of a rule prohibiting the distri-bution of any noncompany materials on Respondent'spremises, including the lunchroom and other nonworkingareas, and prohibiting solicitation on company premisesduring worktime; and a second rule prohibiting employ-ees from entering Respondent's premises except duringtheir scheduled work hours.(4) Issuing and posting on a bulletin board of a rulewhich authorized members of the Employee SafetyCommittee to issue warnings to employees (for infrac-tions of safety rules).(5) Threatening employees with reprisals in order todiscourage them from joining or assisting the Union.(6) Creating the impression through supervisors' state-ments to employees that the employees' union activitieswere under surveillance.(7) Interrogating employees with respect to union ac-tivities, membership. and sympathies.B. Whether Respondent unilaterally changed its disci-plinary policy regarding employee attendance when itAll dates herein refer to 19q() unless otherwise indicated63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas under a duty to give notice to the Union and affordthe Union an opportunity to bargain about said change inviolation of Section 8(a)(5) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the manufacture of oxygen therapy equip-ment and having a facility located in Temecula, Califor-nia. It further admits that during the past year, in thecourse and conduct of its business, it has sold and sentgoods and materials valued in excess of $50,000 to cus-tomers outside the State of California. Accordingly, itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE I.ABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Sales Drivers &Dairy Employees, Local Union 166, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALI.EGED UNFAIR LABOR PRACTICESA. The FactsIn 1971, Respondent opened its present facility in Cali-fornia with about 75 employees. The business has grownto approximately 725 employees at the present time. Re-spondent also maintains facilities in Ohio and Florida.In 1975, and again in 1977 or 1978, a union (not theCharging Party here) attempted without success to orga-nize Respondent's employees. The present Union beganits organizing activities in the summer and companymanagement became aware of union activities sometimein late July or early August. At this time, Respondentdecided to oppose the union organizing campaign. A fac-tion of Respondent's employees also opposed to theUnion evolved. The pro- and antiunion campaigns in-cluded distribution of T-shirts, pamphlets, and handbillsand virtual nonstop debate which reached a crescendo inthe 2 weeks before the election held on October 3.The Union won the election and was subsequently cer-tified as the unit's collective-bargaining representative.2The unit in issue included Respondent's production andmaintenance employees numbering approximately 625.This group of employees is regulated by about 20-25 su-pervisors. Certain events both before and after the elec-tion are relevant to the present case.2The Board decision overruling Respondent's objections to the elec-tion is reported at 257 NLRB 1193 (1981).Beginning with the preelection events, I first notebriefly the testimony of Rita Elaine Gomez, probably themost active union organizer. Gomez began working forRespondent in 1975, and is currently employed as a qual-ity control inspector on the 7 a.m.-3:30 p.m. shift.Gomez was accused of distributing prounion T-shirts oncompany time on September 8 in violation of companyrules. She testified that she admitted the offense to com-pany officials under duress. She presently denies the actat issue. For its part, Respondent denies duress anddenies any discipline of Gomez, although a notation ofher infraction was prepared for her file and remainsthere today.A second incident involving Gomez occurred on April16, 1981. She was accused of talking to her mother andto an acquaintance, both of whom are also Respondent'semployees, for several minutes in the early morning justafter Gomez had clocked in and just as her mother wasclocking out. The mother of Gomez did not testify, butGomez testified that she spoke to her mother for a verybrief period and that such personal conversations as thatwere common in the plant and tolerated by company su-pervisors. All agree that for this alleged infraction ofcompany rules Gomez was disciplined. I will resolve allconflicts in the evidence and provide additional detailsbelow in the "Analysis and Conclusions" section of thisDecision.At approximately the same time that Respondent'smanagement learned of the union activity, they enteredinto a contract with Price Security Systems of Temecula,California. (Resp. Exh. 27.) According to this agreement,Respondent was to receive the services of a single, sta-tionary armed guard beginning on or about August 18.Helen Hudson, coowner and, for 15 years, vice presidentfor administration, testified at the hearing that there wasno connection between the hiring of a security guard andunion activities. Rather, she testified that a fight had oc-curred on the company driveway which resulted in astabbing. As a result, Respondent decided to hire a secu-rity guard. A short time later, this single guard was at-tacked by a man with a knife and the Company obtainedthe services of a second guard. Both patrolled the com-pany premises during the evening hours only. On theweek preceding the election, Mrs. Hudson becamealarmed at observing 15-20 employees and union peoplemilling about on the company driveway when she re-ported for work at 6 a.m. Consequently, she again con-tacted Price Security and "ordered round-the-clock secu-rity guards on the premises, and increased numbers atthe times when there were a lot of people gathering."No representative of Price Security testified. However,Mrs. Hudson continued her testimony that, on the day ofthe election, she reported to work about 4:30 a.m. At thistime there were lights, banners, and some activity, butvery few people. Between 6 and 6:30 a.m., she testified,there were about 75-100 persons in the driveway. Votingbegan sometime between 6 and 6:30 a.m. In addition,shift changes at 7 a.m. added to the expected confusion.a: Since there was a north gate and a south gate. it is unclear to mehow the 75-100 people Mrs. Hudson describes were distributed--assum-Conrinued64 HUDSON OXYGEN THERAPY SALES CO.One of the employees who arrived in advance of her 7a.m. shift was Mary Kolf, a Respondent employee for 3years. On October 3, Kolf reported to Respondent'spremises about 5 a.m. and began distributing union hand-bills to cars entering Respondent's premises. Both proun-ion and procompany factions were represented at thenorth gate where Kolf was stationed. In addition, two se-curity guards were there; one of them was HarveyYoung. Young told Kolf not to cross a certain line there-by entering company property while she was engaging inunion activities. While subsequent events are in conflict,all sides agree that at some point security guard Younggrabbed Kolf, handcuffed her behind her back, andpushed her up the driveway about 200 feet away. Ac-cording to Kolf, Young immediately expressed some mis-givings about his actions and attempted to unlock herhandcuffs. Unable to find his own key, Young borroweda key from another guard and agreed to release her ifshe promised not to do it again. When Kolf refused tomake such a promise on the grounds that she had notdone anything wrong, Young released her anyway. Shewas able to vote and report for work by 7 a.m. At thetime of this incident, Kolf was 59 years old.Turning next to Monday, October 6, the first workdayafter the Union had won the election, I note a meetingheld about 9 a.m. at Respondent's plant. A discussion ofcompany rules 18 and 19 ensued. These rules are foundin The "The Employee Handbook." effective January 1(G.C. Exh. 2) and, according to Personnel ManagerRayona Bremner, a witness at the hearing, the rulesoriginated in 1978. On pages 15-16 of the handbook thefollowing appears:Rules and DisciplineViolation of the following rules will result in thediscipline specified.18. Distributing non-company literature in workareas[first offense]3-day Suspension[second offense]DischargeSoliciting on company premises during work time3-day SuspensionDischargeSince about July, Bremner and other supervisors andmanagers noted widespread violations of the rules in-volving selling of Avon products, ceramics, tacos, andthe solicitation of employees to sign union cards. Subse-quent to this, Jeff Stefan, then a company executive, al-legedly held about 10 departmental meetings with em-ployees to tell them of their rights under rules 18 and 19.That is, employees could distribute or solicit before orafter work, on lunchtime, or on either of the two breaksing arguendo the accuracy of her estimate Even more unclear is justwhat all these people were doing: were they merely waiting to report forwork, to vote. to ditrihbue flyers, or to otherwise persuade voters totheir particular side With the exception of the incident intolving Mrs.Kolf, infra. there is no evidence that an) of these employees or unionpeople were in any way dlsorderl!allowed employees on each shift. Notwithstanding thesemeetings and announcements, further violations of therules were reported beginning about 2 weeks before theelection, but fewer than had occurred previously.Bremner took up the matter with the business owners,Mr. and Mrs. Hudson, but it was decided to take noaction until the election was over, due to the great con-fusion then prevailing. Thus, according to Bremner, itwas decided on October 6 to prepare a memorandum foremployees and post it on various company bulletinboards around the plant. It reads as follows:MEMORANDUMTO: ALL EMPI OYEESFROM: PERSONNElSUBJECT: ENFORCEMENT OF COMPANY POLICIESDATE: OCTOBER 6, 1980Effective immediately the following Company poli-cies will be enforced completely:RULES AND DISCIPLINE18. Distributing non- 3-Daycompanyliterature in work Suspension-Dischargeareas19. Soliciting on 3-DayCompanypremises during work Suspension-DischargetimeIt is the intent of these rules that no distributing ofbrochures, catalogs or other non-company materialsshall take place within the Plant facility, includingPlant lunchroom. The selling or purchasing ofAvon, ceramics, decorating items, etc. is strictly pro-hibited as well as any other activity of a solicitingnature such as ballgame pools, paycheck pools, col-lections for birthday and/or shower gifts, etc.All such activities must be restricted to areas out-side the Plant facility and must be limited to non-working time.For security reasons, the present Company policyregarding trespassers will be fully enforced effectiveimmediately.No persons, except employees during their scheduledworking hours, and persons authorized by manage-ment and wearing proper identification badges willbe permitted to enter the Plant or any of its facili-ties, including the Plant lunchroom. It should alsobe noted that this regulation forbids employees toenter the Plant during off-hours unless called in toperform a job assignment.If you have any questions regarding any of theabove, please consult your Employee Handbook orcontact your Supervisor/Foreman. [G.C. Exh. 3.]Another aspect of this case relates to the activities ofthe plant safety committee. This committee was original-65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly organized by Mrs. Hudson in 1975. She testified thatdue to the rapid growth of the Company certain safetyand housekeeping violations had become apparent. More-over, the nature of Respondent's business made themparticularly vulnerable to regulation by the Food andDrug Administration and to inspection by Cal-OSHA.Accordingly, she asked each departmental supervisor toappoint a nonsupervisory employee to the committee.This resulted in membership of 20-25 employees which,except for about 5 employees who have remained on thecommittee since its beginning, changes yearly. Meetingsare usually held once each month.Basically, the committee members observe safety orhealth violations and bring them to the attention of theresponsible employee or a supervisor. When originallyformed, the committee could issue only oral safety warn-ings but not written warnings as such. As early as No-vember 1975, committee minutes reflect a reference to apossible future system of ticketing violators.4Anotherreference was made in committee minutes for April1976.5Other committee minutes, e.g., April 30, 1976, refer toa problem of employee noncompliance with safety com-mittee warnings. (Resp. Exh. 12.) On May 11, 1976, asuggested form was first circulated to committee mem-bers to be used for written warnings to safety and healthviolators. (Resp. Exh. 12.) This form was adopted andused until March, when it was announced that newforms were being prepared. (Resp. Exh. 17.) The recordshows that this new form was used to "ticket"safety/health violators as early as May 6. (Resp. Exh.24.) A lesser penalty was represented by a safety card,printed in English and Spanish, documenting the viola-tor's oral consultation with a member of the safety com-mittee and requiring the offender to consult further withthe company nurse within 24 hours. (Resp. Exh. 20.)Mrs. Hudson testified that the old safety card (Resp.Exh. 20) not requiring a consultation with the companynurse had been in existence since 1976. She also testifiedin answer to counsel's leading question with respect tothe new safety card:Q. And the new card, that came into circulationabout April of 1980?A. Yes.However, a "Memorandum" from Mrs. Hudson datedOctober 8 seems to contradict this testimony:4 In reles ant part, the memorandum to employees reads as follows:There have been occasions when a Committee member has issued asafety warning and been ignored. If this continues. we will start asystem of ticketing violators. A copy of the ticket would be kept inyour personnel folder.- We don't want to do this. [Resp. Exh. 9.]1ni relevant part, the minutes read:There was a brief discussion of problems. These included:...s ,4) Something should be done about repeated accidents, such as issu-ing warnings which would become part of employee's personnelrecord. [Resp. Fxh. 10.1MEMORANDUMTO: SAFETY COMMITTEE MEMBERSFROM: HELEN HUDSONSUBJECT: SAFETY/HOUSEKEEPING VIOLATION CARDSDATE: OCTOBER 8, 1980Within the next couple of days you will receive asupply of cards and information cards from Gail.The cards will be in English and Spanish. They willread:You have just been seen committing an unsafeact/poor housekeeping act.This card is being given to you as documentationof an oral consultation.Please take it to the Nurse's Office within 24hours. She will discuss with you the action thathas just occurred.Safety is everyone's job. Cleanup time is all thetime.After you have spoken once to an individual abouta specific unsafe act or poor housekeeping habit,you may give them one of these cards.On the back of the card (if English speaking, pleaseon Spanish side; if Spanish speaking, place on Eng-lish side) place a sticker with the offender's nameand employee number. Then fill out one of theforms supplied and take to Gail immediately.Gail will follow-up with an interview within 24hours.If the same person repeats the offense a secondtime, you should contact his/her supervisor and asafety violation form should be issued at that time.Thanks for your help and cooperation. Let's see ifthis doesn't improve things by the next Safety Meet-ing.cc: Plant Supervisors [G.C. Exh. 5]On October 7, a regularly scheduled safety committeemeeting was held. (Resp. Exh. 19.) Among other mattersdiscussed was the alleged deplorable condition of theplant. It was reported that litter was strewn about, and,apparently on or before October 6, someone had defecat-ed in an area of the plant not appropriate for that pur-pose. Moreover, safety committee members reported thatemployees were uncooperative and hostile towards them.Someone had written prounion graffiti on plant wallsand there was chewing gum in the water fountains. As aresult of this meeting, Mrs. Hudson prepared the memo-randum of October 8, supra, and caused it to be append-ed to plant bulletin boards for about 2 weeks.Finally, the General Counsel has alleged a violation ofSection 8(a)(5) of the Act with respect to unilateralchanges in Respondent's no-fault absenteeism policy. Asreflected in Respondent's employee handbook of JanuaryI (G.C. Exh. 2, pp. 12-13), the policy is as follows:66 HUDSON OXYGEN THERAPY SALES CO.NO FAULT AI ENI)ANC! POt ICY(Applicable to Plant non-managerial and non-exempt employees)Each employee will be permitted to be absent atotal of 96 hours per year based upon the employ-ee's anniversary date. Not included as part of the 96hours are absences which are considered to be auto-matically excused. These follow:i. Death in immediate family (includes spouse, child,parents, brother, sister, guardian, your grand-par-ents, grandchildren, mother-in-law, and father-in-law).2. Jury duty.3. Military reserve training.4. Vacation days.5. Compensatory time.6. Authorized leaves of absence.7. Provable emergencies due to natural disasters (i.e.,earthquakes, severe storms, etc.).8. Time off for a work related injury.Any employee who is absent 24 hours during thefirst thirty calendar days of employment will be ter-minated. It is possible for a good employee to beterminated and recommended for rehire at somelater date when her/his problems are over. Thiswill only occur in unusual cases.Employees who have completed thirty days of em-ployment can be absent three separate periods, eachof indefinite length, providing she/he is unable toattend work due to sickness, injury, or disability.Regardless of the length of time absent for any oneof the three incidents, only 32 hours can be chargedagainst the total of the 96 hours. Whenever an em-ployee is absent for any reason other than the ex-cused eight reasons, she/he must communicate withthe Company regarding her/his condition at leastonce every three days. Failure to comply with thisrule will result in termination. The burden of proofof sickness, injury or disability, rests with the em-ployee.The number of occurrences of absences are not re-stricted as long as the employee does not exceed 96hours from one company anniversary date to thenext.Employees clocking in MORE than 3 minutes lateor clocking out early will have the TOTAL timecharged against their 96 hours. In other words, ifyou are 3 minutes late, the time will NOT be ap-plied against your 96 hours. However, if you are 4minutes late, the full 4 minutes will be included aspart of your 96 allowable hours (5,760 minutes).Termination will occur after the 96th hour.To testify on this matter, Respondent's director of op-erations, Michael Chunka, was called as an adverse wit-ness by the General Counsel. Hired on January 5, 1981,Chunka testified with respect to the administration of thepolicy before he was hired and then described thechanges made by him after. Prior to Chunka's tenure, thesole consistent means of notice to employees regardinguse of the 96 hours was employee paychecks with a stubreflecting the number of hours charged to the 96 hours.Occasionally, department heads would counsel employ-ees with respect to excessive use of the 96 hours, but thiswas not done uniformly throughout the plant. WhenChunka was hired he believed the plant suffered fromexcessively high absenteeism and resulting high turnoverdue to violation of the 96-hour rule. Accordingly,Chunka, in concert with lower ranking subordinates, for-mulated a preliminary system of warnings and disciplineto employees whose rate of use of their 96 hours wassuch as to indicate probable violation of the policy priorto the employee's anniversary date, thereby resulting intermination. Each employee not in violation of thepolicy receives, on the employee's anniversary date withthe Company, a new period of 96 hours. Further, expla-nation of this new preliminary system formulated byChunka will be described below.B. Analysis and ConclusionsI. The distribution of union T-shirtsContrary to her testimony, I find that Gomez did infact distribute a T-shirt decorated with a union logoduring worktime. This occurred near the end of Gomez'shift sometime between 2:55 p.m. and 3:15 p.m. Gomezpassed the T-shirt to another employee who held itagainst herself to check the fit. This incident was wit-nessed by employee Laurine Cendejas, who credibly tes-tified at the hearing describing the incident. Cendejasalso testified that she mentioned the incident to herroommate, Diane Eckstein, also an employee of Re-spondent, and Eckstein reported the matter to her super-visor, Judy Cierley.6Cierley reported it to the personnelsupervisor, Bremner. Bremner then arranged a meetingbetween Gomez, her immediate supervisor, Doug Har-ding, the former director of operations, Jeff Stefan, andherself. Gomez was confronted with the information re-ceived by Bremner third-hand. First, Gomez denied thematter, then admitted she may have given out a coupleat 3:25.While Gomez testified that she only admitted thematter because she felt under duress, I find the contraryto be the case. Gomez is 28 years old and an outspokenunion organizer. One of the supervisors, Stefan, was apersonal friend of hers. Accordingly, I do not credit herdisavowal of the oral confession.7In addition, I believeCendejas.As a result of this incident, Gomez was orally warnedand a document reflecting this oral warning was placedin her file. Respondent contends that Gomez was not dis-ciplined for her behavior, nor was the "counseling thebasis for any future discipline." (Br., p. 16.) 1 reject thisassertion for the written memorandum is clearly disci-I Cierley testified at the hearing as to other matters, but did not coverthis point.I There is record evidence that Gomez had been untruthful in the past(G.C. Exh. 12) and that Gomez had once been fired by Respondent in1978 for misconduct. then rehired. In discrediting her present testimony.I do not rely on any of the past evidence.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplinary in tone and content and the fact that it wasplaced permanently in Gomez' record shows an intent touse it against her in the future. Why else was it placedthere?"I find further that the oral warnings and subsequentwritten memo of said warning violates Section 8(a)(1)and (3) of the Act as alleged by the General Counsel.The treatment of Gomez was completely disparate com-pared to the treatment of procompany employees engag-ing in the same activity.9Gomez credibly testified that, about I week before theelection, she observed Anna Lee passing out company T-shirts to employees during working time. Gomez toldSupervisor Jim May about this activity, but he repliedthat it was company business and it was okay. JamesMay was a witness at the hearing. No longer employedby Respondent, May testified that at the time Gomezcomplained to him he was the manager of quality con-trol. Essentially, he admitted the conversation withGomez (he recalled that Gomez had complained of JayHanley rather than Anna Lee) but added that he toldGomez he would check on this understanding of compa-ny policy with the personnel office. He did this and wastold by Bremner that neither side was authorized to dis-tribute T-shirts on company time. About an hour later,May reported back to Gomez that he had been mistakenbefore. May also testified that Bremner reacted to May'sreport of Gomez' observation by saying that the reportcould not be true as Hanley had been told not to do this.May made no independent investigation of Gomez' com-plaints.Bremner, who had ordered the company T-shirts inthe first place and asked Hanley to distribute them, testi-fied that she called Hanley into her office after May'sreport and Hanley had denied the accusation ofGomez. °No other supervisor was present at the time.8 The memorandum placed in Gonimez file reads as follows:Re: Rita Elaine GomezOn 9/9/80 it was brought to the attention of Rayona Bremner,Personnel Manager, that Elaine Gomez had been seen by 2 witnessesto be passing out Teamster teeshirts at approximately 3 p.m. on9/8/80 at shift change for injection molding machine operators.On 9/9/80, Doug Harding, Jeff Stefan and Rayona Bremnertalked with Elaine regarding the incident. She was informed thatthere was good information that the incident had occurred and thatthis was not allowed on working time. Elaine, at first, denied thecharge, but after being told that sources of the information werevery good ones, she then stated. "Well, I did at 3:26; 2 people askedme for shirts and I gave them to them. I didn't think that would hurtanything."She was informed that if she continued this type of activity, thenext incident would definitely result in disciplinary action and that arecord of this particular incident would be placed in her PersonnelFile. She was further informed that she is not allowed to solicit forthe union on either her own working time or that of other employ-ees. [G.C Exh. 6.]9 Cf. Stoddard-Quirk Management Co., 138 NLRB 615 (1962).i0 No issue is raised by the General Counsel with respect to whetherthe Company's distribution of T-shirts violated Sec. 8(a)(1) of the Act asan unlawful attempt to coerce employees into support for the CompanyAccordingly, I make no findings. However, I do note that the Board hasruled that distribution of company T-shirts prior to an election may vio-late the Act. See The Tappan Company, 254 NLRB 656 (1981); CatalinaYachts, 250 NLRB 283, 289 (1980). Further, it has been held treat an em-ployer's granting of a benefit (or things of value like a T-shirt) immedi-Janice (Jay) Hanley testified at the hearing and, likeGomez, denied that she was distributing company T-shirts on worktime. She also testified that she receivedabout 10-12 company T-shirts from Bremner sometimebefore the election. The T-shirts were distributed to herby Bremner in the latter's office about 11 a.m.-justbefore lunch; i.e., during worktime.It is unnecessary for me to decide whether Hanley wasdistributing T-shirts on working time as reported byGomez to May. The disparate treatment of Gomez com-pared to Hanley is striking and yet there is more.Janet Williams, a former employee of Respondent, tes-tified that, about 2 weeks before the election, she ob-served her supervisor, Judy Cierley, distributing compa-ny T-shirts to two different employees, MargueriteBrotherton and one other, during worktime. She alsostated that Cierley had distributed T-shirts on a secondoccasion.In evaluating the credibility of Williams, I note thatshe was fired by Respondent because she was unable toperform her work adequately, I also note that Cierleyand Brotherton, two current employees of Respondent,were called as witnesses and denied the charges made byWilliams." I also note that Williams' testimony was atvariance with her affidavit in certain respects. On bal-ance, however, I credit Williams' testimony because shewas a credible witness without bitterness against Re-spondent for her discharge which she considered unfair.and because her testimony is consistent with that pro-vided by other witnesses regarding Respondent's practicein the union campaign.Finally, Kolf testified that 8-10 days before the elec-tion T-shirts were passed out in the assembly departmentby the assembly supervisor, Hazel Best. About 1:15 or1:30 p.m., an announcement was made over the PAsystem that the company T-shirts were there and readyto be picked up on break. Instead of waiting for thebreak, about 150-200 assembly employees got in line andbegan to receive T-shirts. 2 On cross-examination, Kolfadmitted that some of the employees in line were ontheir breaks. The entire distribution took about 20-30minutes. While Supervisor Best made the announcementand distributed the T-shirts, the entire operation wasoverseen by Elliot Geis, the assembly manager. He firstdenied that anyone received a T-shirt who was not onbreak, but on cross-examination admitted some employ-ees not on break may have gotten through. I creditKolfs account of this episode because it is more consist-ent with the other evidence and because she was themore credible witness.ately prior to an election may also violate Sec 8(a)(1) of the Act SeeTrailways, Inc., 237 NLRB 654 (1978).i Two other witnesses were named by Williams at the hearing but notin her affidavit as receiving T-shirts from CierlcS: Diane Epstein andMinnie Anzures. They were employed by Respondent when Williams leftbut were never called as witnesses. However, I draw no adverse infer-ence from their failure to be called, as they were equally available toboth sides.12 Not only were some of the T-shirts being passed out on worktime,but the use of company supervisors and the company PA system in theirdistribution is further evidence of disparate treatment of Gomez.68 HIUO)SON OXYGEN THERAPY SAl VtS C(In sum, I find that , ion i/ ila!ed i compallaiy rule re-garding distributing uniton i -shirls on sworktime and thatshe was unlrtilthfutil in hcl t1sinloil) rt gailding this epi-sode. I find further that the rulh .\as lt 11 evenly enforcedand that Gomez as a tnionl slpj)jtcl xkias dis iplinedwhile others conmintting sinil.i acts were not. Accord-ingly, I find that Rcspondinl \ iolatcid Scction 8(a)(1) and(3) of the Act 1.l2. The impression of sur\ cillance inlld threat', ofrepii:lls for tiiltl aCtivSitSGomez was inwvolved in a seciond incileit oln April Ib61981.14 At this time. (io., -z elo,~ ked ill aout 0: 55 a m.and participated in tiso seiparate 'l,ntilsiallions unrelatedto her work. First, she talked to lhet mother wsho t asthen in the process of clockilin out. She also spoke toWorth on some personal nlattc. Gomez used about 5 to8 minutes after the shift beganl and w as observed by sev-eral superxisors other than her 1o1. AhouLt 3:25 p m.. onthe same day, G(omez recci, Lct ; l .t ill1 firs-lex el warn-ing from her immediate supervKisor. Mail Hurk Gomezrefused to sign the warnirg Instad she wrote a state-ment on the back of the sairning, the gist of which wasnot to deny the infraction, biut to claitil that she w asbeing singled out for discipline for aclivities done bymany others in the plant. (G.C I xh. 7.)According to Gonelm. as tlirk ga e hcr the wtarning,he first denied that she ; as heitlg single d out and hecited the example of coinpallt supporter Hantily whohad been discipline(i tir a similar li'fene (ionmez reiter-ated her objection because Hatile * had been observed byBurk committing Ihe inflactiott. \hile in Gomez' case,Burk had not seen thIe inrialt ionr lather, other supervi-sors had seen it. 'l henll :. t iiig to (iomez, Burkadded:He then said thalt hstlltliicl s Ihi ( 'onpanll doesthings that are so ol iotus but that s as somethingthat he had to do. \ ili. It lie m1.iant ;\ rile up, that hehad to givxe meQ. (G.C ) \\ hat cle s did he 'isaA. I don't relnemlhbei ri:lit 1io\.Q. Was anything alhoit the unlion mentioned atthis meeting'A. Yes, he dirt mentiont thaL when I took the sideI took, that I xt old l e b tncoutlelring things like thisall the time, beinlg \\t ilten tip anid being w atched.] % O crricactin bh ia t c ou,,, .t,, h is , I rin 1 , til id hler ., to a i(i-lation or evenLn ia ,ad ' -rk rule ih .Iain lmplS t. 'pc ill at) hen tlhe rulehas not bcdll citis .liftrtd t, il.,t ir% I i' , nauntli priiduIction stand-ards, suppilrls tilte Ill lk ilC t 'i:t l i ii lh iti 1h t t i he'1 i. ed upoun as,prcicxlt, anti iI upr tiL rl : , 111 11 ' irll t lll i l'' ;I, tllillilnillrt lit n iit, tNeptune 4aier iftIr t j, .tl. i 'x I R l 551 F 1 tI Si6. 57t 14th Cir1977), F'/r'trts /tlatti,. (CtnP.'r, Inc, 240t N\I tI13 8i S72 (0979) I:;iill\.I vill find heltw hi a lill, rtil Illi qicii, ill tilS Inr lI lul as oscrbroad" Ihe OcGteral ( ,1ni:- I dti t Iti ,l] itg hu thnt the o trlllll gi\II to,(,nincz oit Apil hI ti \ I i,halit\t I lL A, I i bt lat lilt that 1 i, prbiti'a-lise as hackgrowuiid it t celilt ol h,r[ ai', p:i,mn, (13 34I5 In fat, sihenl (inslilt / rt l ci c ti s r' ltH it ii frtlil IBlurk. sitread il and resptntutd "()h h that's , hil thes tr i ,rt tokin. ;it tre forAny qualilty ci)iruirol tipion. t o it Stiii ii,,-t..ls hl lt. i3' I sid a rnwould no)l sh ctn hb litirk 1int c e .11i11i wi tr ne tintl a iBased on this testilnon .thc ( ienral .t'oinsel allegesthat Respondent violated SccLtioll S(a)ll) 01 the Act bygiving Gomez an impessic n thit tier uniion activitieswere under surveillansc, and 11, threalc ning (imez? withreprisals in order to discourage uniont acti ities. I willrecommelnd that these allegations he dismissed.To determine ,ithether a resloniidelnt has cir ated anl irn-pression of surveillance of its emnlplhces' union activities,the test applied by the Boatrd 1is thetllir the eI1ploo\ Cescould reasonably assimen fliol Ie la: ta.lion t ticllolnlentslof a respondleit that their unl Inll a li ilics had beenp;la ed under sur eillali. ie I:t tlc in tiit ceate, he evi-dence smipl, does not slippOll the A:llIegatit(,First, Burk testified andi deied thai hl hadi said,"sometimes the Comipaii li)es thigs that are so obvi-ous." lie admitted sa) ing that "people ire xwatchingyou," particularly Ieferrintg to the 7 It) 8 a.m. periodbefore he arri ,ed. lie later reiterated that itn tt otherswere watching (ilnmcz at any tittle to Ilike sIe site. \i asnot il a it ork arca other than heet- o xn or engaging innionwi ork activities duriing xorktinc. ThIhre xi as no con-versation relati e to reprisals for ui!n aciis tile. I ha epreviously found that Goniez \kas niot gnitrally a credi-ble wiitness and specifically di tl-redit lihrI hIt.e. It ishighly implausible that i la c.tpaml sllper \ i tor \,otildsympathize with Gomez under a.ll circtiinltacllc, sinceshe wsas a highly voca! lnion uiipp orter andit had. ineffect, admitted the infractiion Here. I am asked to be-lieve that, after Gomce stated she was going to theNIRB, Burk first sympathized s ith her, then told herthat her union activities Niould be wNaLtched. This seemscontradictory to me and e txlremcl unlike(l. Anotherfactor causing me to dishelie e CGoumen is that. by April1981, there was litile untionl acti I\ ili progress so thereWiould be no reason to imipls to (itc, ne that tier unionactivities would be vatehedl. Finally. (-oinez' testirnonyinl issue was, in part. the result t' leadilng questilons. Isimply do not belie e her testinolly.3. Interrogationi iegardtiing tinsit actities anidcoercive statements to discourage utiinl s1ippoirtThis is the final allegatiotn hriutight by the GeneralCounsel involving CGomez.. ll agree that on April 17.1981, Gomez had a conversalion xwith Jint May, the man-ager of quality control and a super isor of Burk as \%ellas Gomez. According to Gionez, she Wnerlt to May tocomplain about Burk's w riteclp of the pre\ ious day. Theconversation occurred in Burk's office about mid-after-noon and allegedly lasted about I1-/2 hours. ()nl! theItvo of them %iere present. but Hurl ki as ill and ollt Mayadvised her not to be so hoslile to\%,tl] the CotinpanN T]othis, Gomez responlded that she r.cally x ats not hostiletoward the Conmpany except shen hic5engaged inunfair acti ities. Then May cited a personal employmentexperience he had had at Disneyland \ here he belongedto the Teamsters Union, but the Unioni did ery little forhim. Gomez further testified that lMaN concluded his re-marks by saying that compatn las. er- \would fight hardI Sit'hr tltllni r , It\ .t 71 ) N1 I R i5, Ih ti ) st, ',w t h I,rI, tlupl.I,22i NI.R i lh i (17',Th9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto keep the Union out as long as possible which wouldprobably be about 2 years. Meanwhile, Gomez was ad-vised to be less vocal about the Union and just do herjob.May testified that he talked to Gomez only for about15 minutes at the time and place in question. Based onthe cross-examination of Gomez and the testimony ofMay, I find that May, a company supervisor, did violateSection 8(a)(1) of the Act in his statements to Gomez.'7I credit Gomez' testimony regarding the content of theconversation. While Gomez initiated the conversation toprotest the writeup by Burk, May clearly initiated thediscussion of Gomez' support for the Union. May firsttold Gomez that he was not trying to talk her out of hersupport for the Union; then he proceeded to do just that:(1) May had a negative experience with a union at Dis-neyland; (2) there would be a delay in the Union's certi-fication due to the Company's appeal in the Federalcourts; and (3) that Gomez should give Chunka, the newoperations manager, a chance before bringing in a unionand start having to pay dues. May also stated that he didnot specifically ask her if she supported the Union sinceit was common knowledge that she did, but that Gomezdid refer to her support of the Union.I find that in the conversation May violated Section8(a)(l) of the Act by linking Gomez' disciplinary writeupto her support for the Union. He further conveyed toher that, since the Union would be kept out for an ex-tended period due to company appeals, the Union wouldbe powerless to assist Gomez. Just as the Company wasresponsible for taking Gomez back after a prior termina-tion in 1978, just as they were responsible for assigningher to a good job in quality control, so too would theycontinue to protect her interests in the future, he implied.The inarticulated further premise was that if Gomez per-sisted in her support for the Union, further writeups orother discipline would continue and the Union would bepowerless to do anything about it. Further, May intimat-ed that the new operations manager was brought in toremedy the problems which led to support for the Unionin the first place.' While I find no formal interrogationrelative to union activities, I do find that the statementsmade by May were designed to coerce Gomez in the ex-ercise of her Section 7 rights and therefore violated Sec-tion 8(a)(l) of the Act.'9 I also find that many of May'sstatements while declarative were designed to call for re-sponses from Gomez relative to her union sympathiesand therefore were a type of indirect interrogation pro-hibited by the Act.20" Florida Steel Corporation, 224 NLRB 45 (1976).'I See Catalina Yachts. supra at 286-287.9g See Vincent ei Vincent ofAllentown Mall. Inc.. 259 NLRB 1025, fn. 9(1981). I note that May had no apparent legitimate purpose in discussingthe Union with Gomez. Also, he gave no assurance against reprisals.20 The Board has held that, even with respect to employees who haveopenly declared their union sympathies, an employer is not free to probedirectly or indirectly into their reasons for supporting the Union Suchprobing tends to have a coercive effect on employees. PPG Industries.Inc., Lexington Plant, Fiber Glass Division. 251 NLRB 1146 (1980).4. The "arrest" and handcuffing of Kolf by securityguard Young on the morning of the electionI begin by discrediting Kolfs account of the incident.I find her testimony to have been evasive, inconsistent,and contradictory with respect to whether she steppedover the line designated by security guard Young as sep-arating public property from Respondent's property.First, Kolf testified that she never crossed the line; then,when impeached by her affidavit on cross-examination,she admitted crossing the line which Young had orderedher not to cross. Moreover, employee Joseph Sykes, whowas generally a credible witness, testified that Kolf hadstepped over the line three to four times before herarrest. I believe that she was 8-10 feet over the line atthe time of her arrest as described by Sykes, and hadbeen there before.2' Accordingly, the General Counsel'scase will rise or fall primarily on Respondent's version ofthe facts surrounding the immediate incident. However,other facts are needed to put the matter in proper per-spective.First, the actions of Young at issue occurred on themorning of the day set for election. For the preceding 2weeks and before, both sides had campaigned hard fortheir respective positions. While the security guards wereostensibly hired to protect Respondent's property and tokeep order, some of them joined the fray. Young, in par-ticular, was especially provocative toward the union or-ganizers, and was described by Kolf as unfriendly anddiscourteous. Moreover, he and possibly other securityguards were observed by prounion employees wearingdistinctive green company T-shirts prior to the election.These were sometimes worn under a uniform jacketwhich was unzipped to make the shirt visible. Mrs.Hudson admitted in her testimony that sometime withinthe 2 weeks before the election someone had called herattention to the fact that "Harvey [Young] had a T-shirt." Mrs. Hudson took no action based on that infor-mation. I find specifically that Respondent's owners wereaware that security guards, or at least one of them,Young, were acting as part of the election campaign onbehalf of the Company by wearing company T-shirts.22An excellent discussion of the Board's rulings with re-spect to agency is found in F & D Enterprises, Inc., d/b/aWestward Ho Hotel, 251 NLRB 1199, 1207 (1980). There,Administrative Law Judge Burton Litvack described thetest of agency as:... a contractual relationship, deriving from themutual consent of principal and agent that the agentshall act for the principal. But the principal's con-sent ...may be manifested in conduct ...as wellas by words. Authority to act as an agent in anygiven manner will be implied whenever the conductof the principal is such as to show that he actuallyintended to confer that authority. [Citing Interna-Z' I note Kolts financial interest in this case because of a civil lawsuitshe filed against the Company as a result of this incident.z2 Mrs. Hudson first testified that she had knowledge that securityguards were wearing company T-shirts; then she testified that she onlyknew that Young had one. It is clear to me she knew exactly what washappening with reference to the security guards70 HUDSON OXYGEN THERAPY SALES CO.tional Longshoremen's and Warehousemen's Union(Sunset Line and Twine Co.), 79 NLRB 1487 at 1508(1948).]In the past, the Board has applied these principles ofagency law to unfair labor practice cases involving secu-rity guards. For example, in N'ational Paper Company,102 NLRB 1569 (1953), enforcement denied 216 F.2d859, 868 (5th Cir. 1954), the company entered into a con-tract with a security guard firm for services of armedguards on the employer's premises. Like the instant case,the employer argued that the guards were hired only toprotect its property and its employees in the event of astrike. The Board rejected this argument and found aviolation of Section 8(a)(l) of the Act for the surveil-lance of employees by the guards. Also like the instantcase, the conduct of a particular guard was in issue andthe Board found the employer responsible for the acts ofthe guard:We find ...that National [Employer] and South-ern [Security Guard Firm also named as respond-ent] are accountable for Fier's conduct, whether ornot they had actual knowledge of or expressly au-thorized such conduct. [Making of threatening andabusive telephone calls to a union official and astriker] ...Such conduct was ...not outside thegeneral scope of his authority or employment.23In light of the cited precedent and the facts and cir-cumstances of the present case, I find that, when Youngarrested Kolf, he was acting as Respondent's agent and itwas reasonable for Respondent's prounion employees toperceive that Young, having worn a company T-shirt,was acting directly for Respondent at the time. Mrs.Hudson's lack of action upon receiving knowledge ofYoung's T-shirt attire served to confirm the agency rela-tionship prior to the arrest of Kolf.24Respondent istherefore responsible for the subsequent act of arrestingKolf. For it is no consequence that Respondent had:...not specifically authorized or indeed may havespecifically forbidden the act in question. It isenough if the principal actually empowered theagent to represent him in the general area withinwhich the agent acted.25After Respondent learned of Kolfs treatment by Youngupon arrival of police at the plant, it again appears thatRespondent did not disavow the acts of Young.26Thisserves to further support the General Counsel's alterna-tive theory of condonation or ratification by Respondentof Young's activities regarding Kolf. I agree with this2a See also M. .Landau Stores. Inc.. d/bla ClarkAr Stores, 168 NlRB273 (1967), enfd. in pertinent part 407 F.2d 199 (6th Cir. 1969); ClearLake Hospital, 223 NL RB 1. 7 (1976): Coors Container Company. 238NLRB 1312, 1319-20 (1978).24 II is unnecessary to determine whether, without more, a securityguard employed by a third party is the agent of an employer, who has acontract with the third party like that in the instant case.25 Laborers anrd Haod Carriers Local No. 341. affiliated with Laborers' In-ternalional Union of North 4merica. ,AFL-CIO (Bannister-Joce -l. eonard).223 NLRB 917. 919 (1976).26 I do not suggest necessarily that any after-the-fact disavowal wouldhave been sufficient to divest Respondent of liability for NYoung's actions.contention and find that, even if agency did not exist atthe time of Kolfs unlawful arrest, Respondent was nev-ertheless responsible because it ratified or condonedYoung's actions.In its brief, p. 25, Respondent argues that even ifYoung is found to be its agent, there is no violation ofSection 8(a)(l) of the Act. I cannot agree. Putting asidethe question of Young's authority to make an arrest, andthe apparent lack of probable cause reflected on thisrecord,27certain facts are beyond dispute. First, while Ihave discredited Kolfs account of her behavior, it isclear to me that she was doing no more than attemptingto campaign for the Union in a high-spirited and irre-pressible style. Second, the method used to restrain Kolfcan only be characterized as barbaric and shocking;hands pulled behind her back, handcuffed, taken up tothe company premises several feet away, then releasedonce Young found someone with a key.The spectacle of a prounion employee being thusly re-strained by an openly procompany security guard on themorning of the election in the presence of other employ-ees representing both sides who had not yet voted seemsto me calculated to coerce employees in the exercise oftheir rights guaranteed them by Section 7 of the Act.That is, such an act would tend to have a chilling effecton the prounion employees who would shortly be votingin the election. 2 Accordingly, I find that Kolfs arrestviolated Section 8(a)(1) of the Act.295. The October 6 no-solicitation/no-distribution/no-access memorandumParagraph 12(a) and (b) of the consolidated amendedcomplaint alleges that on October 6 Respondent promul-gated rules restricting solicitation, distribution, andaccess to Respondent's premises in retaliation for em-ployee protected activity. For me, there are two issuesraised: whether the rules are overbroad in and of them-selves and therefore violate the Act,30and whether theywere issued in retaliation for employee union activity.On both counts, I am constrained to find for the GeneralCounsel.I begin by finding that rules 18 and 19, supra, were ineffect as of 1978. In addition, Respondent's employeehandbook (G.C. Exh. 2), page 49, states:TrespassersNo persons other than employees are permittedon the Company premises without proper authoriza-tion. You are expected to assist in keeping trespass-ers out.27 Kolf had every right to enter the property to vote, to report forwork, or, under Board law, to campaign for the Union prior to her workshift beginning:8 See Lippincott Industries, 251 NI. RB 262, enforcement granted 661F.2d 112 (9th Cir 1981).29 See also Har-ney\ Wagon Wheel. Inc. d/b/a Harvey's Resort Hotel &Harvey; Inn, 236 NLRB 1670, 1680 81, enfd 550 F2d 1139 (9th Cir.1978); Warehouse Foods, a Division of .L E. Carter and Company. Inc.,223 NLRB 506, 509 (1976).so While not specifically alleged in the complaint, this issue is closelyrelated to the second issue and was fully litigated at the hearing. CrownZellerbach Corpruation, 225 NLRB 911. 912 (1976)71 I)l ( ISIONS OF NATIONAI. LABOR RELA IO)NS I( I \ARINo one except empllloyees during their scheduledworking hours is permitted to enter the plant unlesspermission has been granted by the appropriate su-pervisor or higher managrriir ent It should be notedthat this regulation forbids you to enter the plantduring your off-hlouis unless you have been calledin to perform a job assignmlnt.Thus, this policy, too, was on the books at least as of1980 and possibly before. I find further from Respond-ent's owin evidence that. prior to the election, enforce-ment of these rules narid policies was either extremely laxor nonexistent I am told, fr example, that nonemployeeMormon missionaries were soliciting in Respondent'slunchroom In addition, Avon. ceramics, and other typesof solicitations verte in evidence all of this as of July.Then, Respondtlnl coltends, enforcement was toughenedprimarily througih the effiorts of Stefan.I find. how c r, that as of August Respondent's en-forcement o(f the rules in issue continued to hbe extremelylax or nonceistent. I have serious dloubts whether Stefnimactually held mctiCings or not as testified to by Bremner,in which Stefani allegeodly told employecs that they couldengage iin solicitatiois anid distributions both before andafter work. on their lunch hour, and on their breaks. I doknow that, tlhe ruills anrrd Stcfan's alleged meeting not-,withstanding, Qua(lit! Control Mianiager May thought itwas pcr-missible foir co mpainy '-shirts to be distributedon company time, hut not union Sl-shiits. I further knowthat despite the presence (of sccurity guards in andarounld the preimscs, ;bih( 2 ,eeks bhefore the election,Brener again rtcceivd rieports of solicitations by Avornproducts. ceramics, and it former r employee sellingblouscs. tacos, anld tortillas out of the back enid of her carat the plant. (Resp r, hr. 27 ) Respondent contends thatBremrner and the lluldson ;agreed rnot to begin any spe-cial entforcmcrlnt aciitiitis t this time, lest they he facedwith other charges omn the (terneral Counsel. (Resp. br..p. 28 ) I reject this claim. for it is clear to me that theissue before the election, both in July aind again 2 weekshecfore the election, w\as nott regular ienforcement verslusspecial cllforrcilient. Raitheil it .'as a;ny enforcenmentversus nro 'nforIcernillt. Iecause the rules existed butwere llCVer ciifortc d, ill ar regular or consistent way,the memlorandum (1 ()ctob-r () nllust be viewed as an at-tcnlpt to set lsc\ polic.y id ich;inig te Staltus quo.I find that the rules in issue are overbroad and violatethe Act Any doubt of this is obviated by a sentencefrom the lenrilorrilrndnn ( ( ' xh. 3):It is the inlrtnt i ths,,e rules thilt no distributing ofbr(ochures, cat:dogs, or o(ther iiol-conmpany materi-als ih;all take playce \ilhin te ll, planl facility."3: tCIl il S111t C thIe u .1 TL K , Il lidi tac tIo CrTptovycs Ihait tlCymay englage in proiltrtd aIiD it ilurilig periras i1i the workda;y wvhenthe) are properly 'Iwt tliclaigtcd il prlformilrg their work tasks. and be-c;USIc I illll InO o lr% c'd tht 'Scile111 [rlie.'illis ictilurred, t find that Re-1lsilld .lir el ,i t , d tl s \L i* prlrollgallig [aid mtirniiiiliin g iltes ruisl .I:R Wi flBaring~ ihvi,,(. u imlpn ,/ I:R W. In., 257, NiLRB 442. In g1i)81) ' c Ai',, wtm'd loh /mbhgic, (uportriotn. 260 NLRIJ 61. in). 8(1{)2)Although T;R.W. was announiced several months afterthe October 6 memorar;lnlin was issued. said rules wouldhave beecn iri alid unider the lo)ard's rrior decisions aswell, because they prohibited solicitatiori of union sup-port by employees inside the plant during the entireworkday.:2Of course, the Board has always held thatemployees niay engage in union activities in work areason their own time.aaI further find, in agrerement with the (ieneral Counsel,that Respondent's ori-access rule is similarly invalid asoverbroad. In Co,,ntinrenlal Bus Syst)emr Inc., 229 NLRB1262 (1977), the Board established cr!tain guidelines bywhllich no-access rules arc to be measured. Such a rule isvalid only if it (1) limits access solely vith respect to theinterior of the plant and otiler working areas; (2) is clear-ly disseminated to all enmployces; and (3) applies to off-duty employees seeking access to the plalnt for any pur-pose. Since the rule hrcit denlies tff-duty' employeesaccess to "anly of its [the planl's] facilities, including theplant lunch room" it is inv alid. No busilness reasons areadvanced to justify no-access to parking lots, gates, thelunchroonls aid other notlworking areas."4The next question is , htether the mienmoranldum of Oc-tober 6 was issued to retaliate against enployees for theirunion activities. In deciding this question. I note first thetiming. October 6 wuas the next workday after the Re-spondent had lost the election. Where an employer'schange of policy coincides with the employees' union ac-tivities, an inference is warranted that the change wasdiscriminatorily rotivated.:) In this case. there is no evi-dence to explain as ay the inference. I have found abovethat certain of Respoident's rules Nseire osverbroad andthat they were enftorced inconsistenrly anid sometimes notat all. Respondent undoubltedly felt that it was to its ad-vantage in the approaching election tor maintain lax en-forcement of the rules. I he eletion heing over, Re-spondernt then helieced it \was lnecessary, to reestablishcontrol over eniployecs \%inh respect to the rules in ques-In its brief (pp. 1 7, ?). Resp lndcnt states:Respondent issued ita rlimeiranduin containiing an ar-guably overbroad no-solIcilation policy. However.that policy rtniinUled o/stted jir ,ty trVo icteCks andwas never entIr'c'd again t cmnpiov es.Respondent also sublnlit the testinmony of Geis toshow that he properly explained thie rules to employees.Even crediting this testinmony argoueni. tlhere is no refer-ence made tio permis ible localtions to solicit, only to;:2 See MlodeJ, I ui, ltm l i h;ter Clr Rlprodr ii,, Corporation. 259NI.RI' 555 (IsI81) illd Ipal ilihl:lr fni 2 Cf. fic,d it l':lectri t1oanufac-turirlr, Corporationrn, 2t1,) Nt I' l ! r 7I, I (, 11' 2)-1 1 R( (iraph.l/s 'rh .. ' i R41Rt 1 3 IU 3 (X)4 W )74); Mualhlry BrttrcryC(rmpalh r /P.lto'"r r1 t a; , I-, ('. /l ' .' in, NlRB 214. 205(1'78).34 ( onlm, nl r l BRls .Syslcc .iptru i al 20t2Ia,\'ort tlo,, ,rt, (Cu rn :,! .tl[ 1. ';d' Inc, 249 NlRI 1270, 127619)80: I' 1he (ti-cri] C(ounsel ,tds-ri,,,s ern Jil a i6 tl i Rsponti'delnl was re-quireid to hbrganrli t 11 it 111L't ti 1t' , : s I IIgt i 1ge policy with respect1r cniterrcelmlent of Ihe rules ',,c. rdingly. I makle no ilindings on thaiIssue.72 HUDSON OXYGEN THERAPY SALES CO.time. As to whether the policy was ever enforced. it isunnecessary to show that it was. The promulgation of anew policy in retaliation for employee union activitiesviolates Section 8(a)(l) of the Act, and I so find.37Final-ly, as to whether a remedial order is warranted, there isa clear need for one. Even if Respondent's conduct wasminimal, the Board has recently questioned the contin-ued vitality of the de minimis doctrine."R Here, as I un-derstand the evidence, the rules in issue remain in theemployee handbook (G.C. Exh. 2) notwithstanding thefact that they are no longer posted on company bulletinboards. Accordingly. a de minirmis issue is simply notpresent here."36. The October 8 memorandum and the employeesafety committeeThe General Counsel contends that on October 8 Re-spondent gave members of the safety committee authori-ty to issue warnings to fellow employees in retaliationfor employee protected concerted activity. This allega-tion has several weaknesses and I will recommend to theBoard that it be dismissed.The General Counsel does not allege that the memo-randum of October 8 constitutes a unilateral change inconditions of employment violative of Section 8(a)(5) ofthe Act. Nor does the General Counsel challenge thestructure of the safety committee or its purpose.The safety committee is described in the employeehandbook, effective January 1, some several monthsbefore the union campaign. Indeed, as reflected in "TheFacts." the committee's existence began in 1975. It is un-necessary to repeat the several references made in thecommittee minutes over the years to the need for an ef-fective enforcement mechanism. The employee handbook(p. 48) reads:Members [of the safety committee] are fully author-ized to take positive action when they see safetyrules are being violated and when they discern cir-cumstances in which the safety of employees isbeing threatened.A method of ticketing employee safety violations oc-curred as early as May 6. (Resp. Exh. 24.) 1 found abovethat Mrs. Hudson was inaccurate in testifying that thenew safety card was in use as early as April. However,this was a mere change in form rather than substance.Respondent would have had to bargain over the estab-lishment of a safety committee if one were not in exist-ence before the election;40it is less clear that Respond-37 Paceco. a Diviwon of Freuhauf Corporation, 237 NLRB 399 (1978),vacated and remanded 601 F.2d 180. fn. 11ii 5th Cir 1979).38 Robert King d/b/a Regency at the Rodewav Inn. 255 NLRB 961, fn.5 (1981.39 In Paceco. a Division of Freuhauf Corporation. supra. the toard dis-posed of another contention advanced by Respondent-that employeesfelt free to engage in open union solicitation both before and after thebrief posting of the October 6 memorandum. The Board stated, fn. 4. "anemployee's subjectise state of mind is not probative evidence of employ-er restraint and coercion violative of Section 8(a)(1)."40 Gulf Power Company, 156 NL RB 622. 625 (1966). enfd. 384 F2d 822(5th Cir 1r,67)ent would have had to bargain over the change in en-forcement such as I found occurred in this case. In anyevent, no issue is presented in the case over unilateralchange.What does appear clear to me is that the type ofchange in enforcement procedure which I find occurredhere is such a minuscule part of the safety committeefunction as to preclude a finding of retaliation for unionactivities.41While the questionable timing element ispresent-5 days after the Union won the election-otherfacts and circumstances combine to outweigh any infer-ence of discriminatory conduct or intent. That is, I find apreexisting system such as described above and the lackof any evidence to show retaliation.427. The change in Respondent's no-fault attendancepolicyRespondent concedes in its brief (p. 43) that it madesome changes in the enforcement of its absenteeismpolicy in February 1981. Respondent contends that saidchanges were not material, but, rather, concerned onlythe enforcement of the prior existing policy.In Mike O'Connor Chevroletr-Buick-GMC Co.. Inc., 209NLRB 701, 703 (1974)., enforcement denied 512 F.2d 684(8th Cir. 1975). the Board held that:...absent compelling economic considerations fordoing so, an employer acts at its peril in makingchanges in terms and conditions of employmentduring the period that objections to an election arepending and the final determination has not yetbeen made.In this case, the Board denied Respondent's objections tothe election on September 4, 1981, in an order publishedat 257 NLRB 1193 (1981). Since the unilateral changeswere made while Respondent's objections to the electionwere pending, the next step is to determine whether saidchanges were of a type prohibited by the Board.In Murphy Diesel Company, 184 NLRB 757 (1970),enfd. 454 F.2d 303 (7th Cir. 1971), the Board instructs usto determine first whether the changes at issue are mate-rial, substantial, and significant changes in work rulesand practices governing the affected employees' condi-tions of employment.With the above guide, I turn to the unilateral changeswhich occurred here. First, the original policy: "Thenumber of occurrences of absences are not restricted aslong as the employee does not exceed 96 hours from one41 I will assume arguando that a system contemplating enforcement ofsafety rules and regulations by nonlaper'isors employees 'who are not al-leged to he agents of management nor other'wise acting in bad faith canbe the subject iof an 8(a)(31 retaliation charge under certain circum-stances. Whether this assumption is accurate or not, the proof of the nec-essary surrounding circumstances is lacking in this case42 To the extent the General Counsel relies on the testimony ofGomez, a member of the safety committee in 1977 for about 4-5 months,that she lacked authority to issue written warnings. I discredit Gomezhere. The safety committee minutes of March 3, 1978 (Resp Exh. 3).wvhich indicate (iGomez attended the meeting. refer to authority for wri-teups by committee members Gomez was discredited on cross-examina-tion nli this point73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany anniversary date to the next."43Next, the newpolicy:(1) Any employees exceeding the guidelines of I to 2days per month would receive an oral consultation withtheir supervisor.(2) These employees would be observed for a periodof 4-6 weeks to see whether improvement occurred. Ifnot, they would receive a written warning.(3) If an employee still had not improved, then theywould be given a I-day suspension. This would not becharged against the 96 hours. The only other disciplinewas discharge for exceeding the 96 hours. While the 96hours renews itself on the employment anniversary dateof every employee who has not exceeded it, the three-stage warning system does not.44Despite Chunka's lucid description of the new policyas described above, in actual practice there appeared tobe confusion in the minds of lower ranking supervisors.For example, employee Judith Worth, a witness at thehearing, received an oral consultation on February 6,1981 (G.C. Exh. 8).45She received a written warning onJuly 1, 1981 (G.C. Exh. 9), together with a I-day suspen-sion at the same time. She was also warned by her fore-man that further excess absenteeism would result in a 3-day suspension. Another employee named Joyce Johnsonwas recommended for a 3-day suspension by her fore-man, but this was changed to a I-day suspension byChunka (G.C. Exh. 10). Approximately four employeeshave received suspensions pursuant to Chunka's policy.The discrepancies between the policy as described byChunka and as implemented by supervisors and foremenare apparent. Furthermore, I credit Worth when she tes-tified that the first notice she had of the new policy wasupon receipt of an oral warning by her supervisor.Respondent contends that, based on the Board's deci-sion in Amoco Chemicals Corporation, 237 NLRB 394(1978), I am required to dismiss the allegation herein. Icannot agree. In Amoco the employer merely formalizedits supervisors' counseling practices with respect to ex-cessive employee absences. Central to the opinion, how-ever, as found by the Administrative Law Judge at 396:No new penalties are imposed on employees byvirtue of the counseling program, and it is clear thatthe employees had been made aware of the employ-ee handbook ...that excessive absenteeism ...would result in disciplinary action.In the instant case, there are new penalties in the form ofone or more day suspensions and written warnings. Thisfact renders the Amoco case inapplicable to the presentcase.46As the Board stated in Womac Industries, Inc.,238 NLRB 43 (1978):43 Employee handbook, p. 13 (GC. Exh. 2)44 Just what effect any of the three disciplinary steps in I year have onan employee exceeding a I-2-day-absence-per-month rate in a subsequentyear is not clear Chunka testified that written guidelines were distributedto foremen and supervisors but none was ever offered at hearing.45 Under Respondent's system, all oral consultation is documented bya written memo in the employee's file.4e Similarly, the case of Care Anhbulance. Inc.. d/b/a American Ambu-lance, 255 NLRB 417 (1981)., is not applicable to the present case.Plant rules clearly affect conditions of employmentand are mandatory subjects of collective bargaining.I ..[T]he initiation of new and more stringent ruleswith respect to absenteeism which represents a sig-nificant change from prior practice without consult-ing or bargaining with the Union violates Section8(a)(5) and (1) of the Act.47I find that the unilateral changes at issue here are ma-terial, substantial, and significant. I further find that thepolicy is not uniform but is surrounded by confusion anduncertainty. For example, I cannot say with certaintywhether an employee can be suspended for I day and/or3 days in the same year; the effect of the written warn-ings or suspension on an employee in a subsequent yearcannot be ascertained; and, finally, there is no reliableevidence that nonsupervisory employees were ever givennotice of the new disciplinary policies. In my judgmentthese factors enhance the General Counsel's claim that aviolation of the Act occurred here.Respondent argues that notwithstanding my findingsabove, there can still be no violation of the Act found asthe Union failed to demand bargaining on the issue. Ireject this claim for two reasons: First, based on MikeO'Connor Chevrolet, supra, there is no duty on the part ofthe Union to demand bargaining while Respondent's ob-jections to the election are pending on appeal before theBoard. The cases cited by Respondent are inapposite be-cause they deal with unions whose status as bargainingagent is not in litigation.Alternatively, even if the Union had a duty to demandbargaining on the unilateral change in issue here, theyare excused because I find any demand or protest wouldhave been futile. As the basis for this finding, I note thetotality of the evidence in this case and the unfair laborpractices found herein. I note further, and in particular,the credited testimony of Gomez regarding a conversa-tion with Jim May, quality control manager, on or aboutApril 17, 1981. There, May told Gomez in part thatcompany lawyers would fight hard to keep the Unionout as long as possible, which would probably be about 2years. More importantly, I note the lack of evidence thatthe Union was even given notice of the unilateralchanges.48Worth testified that she was first aware of thechange on or about July 1, 1981, when she was firstgiven her written warning dated June 30, 1981 (G.C.Exh. 9). Although she was a member of the union orga-nizing campaign, this fact does not impute her knowl-edge, such as it was, to the Union. Even if the Unionwere on notice in July 1981, this was some 6 monthsafter the alleged formulation of the policy and the Unionwas faced with a fait accompli. For all of the reasonsherein stated, I find that Respondent violated Section8(a)(5) and (1) of the Act as alleged by the GeneralCounsel by making the unilateral changes in its absenteepolicy.4947 See also Wilkinson Manufacturing Company. 187 NLRB 791, 796(1971), Nathan Littauer Hospital Association, 229 NLRB 1122 (1977).4s Cf. Walter Pape, Inc., 205 NLRB 719 (1973)49 Kroehler Mfg. Co., 222 NL.RB 1269 (1976), is an important case as itinvolves an alleged unilateral change in an employer's absentee program.Continued74 HUDSON OXYGEN THERAPY SALES CO.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with the op-erations of Respondent described in section 1, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes, burdening and obstructing com-merce and the free flow thereof.CONCI.USIONS O: LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union, Sales Drivers & Dairy Employees,Local Union 166, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.3. Respondent violated Section 8(a)(l) and (3) of theAct:In affirming the 8(a)(5) violation, the Board rejected the employer's de-fense that the union failed to request bargaining on the issue. the Boardfound no clear and unequivocal waiver of the right to bargain and Imake the same finding here. In addition. the Board rejected the employ-er's economic defense as unsupported by the facts. Here, I do not under-stand Respondent to be raising an economic defense so I have not dis-cussed the matter. I suffices to say that there is no eXidence to justifyRespondent's actions on that basis(a) By disciplining employee Gomez for distributingunion T-shirts during worktime when other employeesdistributing company T-shirts on worktime were not dis-ciplined.(b) By promulgating and posting a no-solicitation/no-distribution/no-access policy which was overbroad on itsface and which was issued in retaliation for employeeunion support or other concerted activities.4. Respondent violated Section 8(a)(1) of the Act:(a) Through its supervisor, May, by interrogating em-ployee Gomez about her union activities, and by makingcoercive and disparaging statements about the Union.(b) Through its agent, Young, by causing the arrest ofemployee Kolf without probable cause, and by the use ofexcessive force under conditions which were calculatedto chill support for the Union in an election scheduled tobegin a few minutes after Kolfs arrest.5. Respondent violated Section 8(a)(1) and (5) of theAct by unilaterally changing its employee no-fault at-tendance policy.6. Respondent has committed no other unfair laborpractice.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action which I find necessary to effectuate thepolicies of the Act.[Recommended Order omitted from publication.]75